Crosby, J.
The defendant is charged with violation of the provisions of St. 1909, c. 534, § 7, as amended by St. 1915, c. 16, § 3. He was found guilty by the First District Court of Eastern Middlesex, and appealed. At the trial in the Superior Court he excepted to the refusal of the presiding judge to give to the jury four instructions, each of which in effect amounted to a ruling that he was entitled to an acquittal upon the agreed facts. The facts agreed upon are as follows:
“It is hereby agreed between the government and the defendant that on May 3, 1915, at about 8:30 in the evening, more than half an hour after sunset on said date the defendant drove his automobile on Pleasant Street, a public way in the City of Malden in said County, and left it standing thereon; that when and as he drove it on said street it was properly lighted, but that when he left it standing as aforesaid he turned out both his front lights and rear light; that when he left the automobile standing, no part thereof was moving and that the engine was stopped; that the defendant thereafter went into a building nearby, leaving the said automobile on said street until notified.”
The statute under which the complaint is drawn was enacted largely for the protection of travellers upon highways, by guarding against collisions with automobiles after dark when it would be difficult or impossible to know of their presence. The question is, whether a motor car which is left standing upon a highway after dark without lights and with the engine at rest can be found to be “operated” within the meaning and intent of the statute.
It is obvious that a motor car standing upon a highway under *22such conditions may be fully as great a menace to the safety of travellers as if running upon the way without lights, and that the danger of serious injury to travellers by coming in contact with such a car would be very great.
The word “operated” is not, as the defendant contends, limited to a state of motion produced by the mechanism of the car, but includes at least ordinary stops upon the highway, and such stops are to be regarded as fairly incidental to its operation. It does not appear from the agreed facts how long the car had been left upon the street or for what purpose the defendant went into the building. Certainly there is nothing to show that he had left it for an unreasonable time, or that the stop was not for a proper purpose; nor is there any evidence that the car had been abandoned, although we do not mean to intimate that if it had been the statute would not have been violated. As was said in the recent case of Stroud v. Water Commissioners of Hartford, 90 Conn. 412, in construing a similar statute, “The word ‘operation’ : . . must include such stops as motor vehicles ordinarily make in the course of their operation. ... In this case the plaintiff’s car was as much in the ordinary course of operation on the highway at the time of the injury as if it had been used for shopping, calling, or delivering merchandise.” It was said by this court in Smethurst v. Barton Square Independent Congregational Church, 148 Mass. 261, at page 266, that “In order to be a traveller, it is not necessary that one should be constantly moving, if he is a pedestrian, or that the vehicle he drives, or that in which he is conveying' goods, if he is using one, shall be continuously in motion. It would certainly be impossible to use-the highways conveniently for the ordinary purposes of business or social life with teams or lighter carriages, if occasional stops were not permitted to enable those using them to load and unload teams, to receive and deliver goods, to enter shops and stores, and to make brief calls of business or even of a social character.”
The statute must be read with reference to its manifest intent and spirit and cannot be limited to the literal meaning of a single word. It must be construed as a whole and interpreted according to the sense in which the words are employed, regard being had to the plain intention of the Legislature. So considered, we cannot doubt that the statute is broad enough to include automobiles at *23rest, as well as in motion, upon the highways. Jaquith v. Worden, 73 Wash. 349. Stroud v. Water Commissioners of Hartford, supra. So far as the case of Harlan v. Kraschel, 164 Iowa, 667, is in conflict with the views herein expressed, we are not disposed to follow it.
The defendant’s requests for instructions were refused rightly.

Judgment affirmed.